Per Curiam. —
The appellant presents a motion to be permitted to substitute an amended complaint, the original of such amended complaint having been lost, as shown by affidavits submitted. The object of the motion is to place the record in condition to enable the appellant to move for a writ of certiorari, it being asserted that the amended complaint is not correctly copied into the transcript t>y the clerk. We are of opinion that this court has no power to grant leave to file substituted pleadings that were lost in the court below, but that the the appellant must seek relief in the trial court.
Motion overruled.